UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14145 NEFF CORP. (Exact name of registrant as specified in its charter) Delaware 65-0626400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3750 N.W. 87th Avenue, Suite 400 Miami, Florida 33178 (Zip Code) (Address of principal executive offices) (305) 513-3350 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There is no established public trading market for any of the common stock of the registrant.As of November 13, 2008, all of the outstanding common stock of the registrant was owned by Neff Holdings Corp. NEFF CORP. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 30, 2008 and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended September 30, 2008 (Successor) and for the three months ended September 30, 2007 (Successor) 4 Unaudited Condensed Consolidated Statements of Operations for the nine months ended September 30, 2008 (Successor), the period June 1, 2007 to September 30, 2007 (Successor) and for the period January 1, 2007 to May 31, 2007 (Predecessor) 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 (Successor), the period June 1, 2007 to September 30, 2007 (Successor) and for the period January 1, 2007 to May 31, 2007 (Predecessor) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4T. Controls and Procedures 44 PART II—OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2008 December 31, 2007 ASSETS Cash and cash equivalents $ 1,125 $ 366 Accounts receivable, net of allowance for doubtful accounts of $2,088 in 2008 and $1,614 in 2007 42,122 49,093 Inventories 1,542 1,502 Rental equipment, net 301,329 338,226 Property and equipment, net 28,337 27,219 Prepaid expenses and other assets 20,356 21,242 Goodwill 329,710 329,710 Intangible assets, net 101,282 129,792 Total assets $ 825,803 $ 897,150 LIABILITIES AND STOCKHOLDER’S EQUITY Liabilities Accounts payable $ 4,831 $ 4,558 Accrued expenses and other liabilities 49,092 38,834 Credit facility 165,000 190,000 Second lien facility 290,000 290,000 10% senior notes 230,000 230,000 Deferred tax liability, net 5,866 28,721 Total liabilities 744,789 782,113 Stockholder’s equity Class A Common Stock; $.01 par value; 25,000 shares authorized; 1,000 shares issued and outstanding 1 1 Additional paid-in capital 203,887 202,474 Accumulated deficit (112,028 ) (77,880 ) Accumulated other comprehensive loss, net of tax (10,846 ) (9,558 ) Total stockholder’s equity 81,014 115,037 Total liabilities and stockholder’s equity $ 825,803 $ 897,150 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Successor For the Three Months Ended September 30, 2008 For the Three Months Ended September 30, 2007 Revenues Rental revenues $ 61,446 $ 70,086 Equipment sales 5,919 7,424 Parts and service 3,986 3,905 Total revenues 71,351 81,415 Cost of revenues Cost of equipment sold 4,522 6,460 Depreciation of rental equipment 15,151 19,794 Maintenance of rental equipment 18,571 19,046 Cost of parts and service 2,474 2,417 Total cost of revenues 40,718 47,717 Gross profit 30,633 33,698 Other operating expenses Selling, general and administrative expenses 18,932 19,514 Impairment loss - intangibles 7,513 - Other depreciation and amortization 9,220 13,347 Total other operating expenses 35,665 32,861 (Loss) income from operations (5,032 ) 837 Other expenses Interest expense 14,444 16,006 Amortization of debt issue costs 508 517 Total other expenses 14,952 16,523 Loss before income taxes (19,984 ) (15,686 ) Benefit from income taxes 7,793 6,274 Net loss $ (12,191 ) $ (9,412 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Successor Predecessor For the Nine Months Ended September 30, 2008 Period June1,2007 to September 30,2007 Period January1,2007 to May31,2007 Revenues Rental revenues $ 177,998 $ 93,322 $ 108,149 Equipment sales 23,297 9,173 20,573 Parts and service 10,873 5,066 5,936 Total revenues 212,168 107,561 134,658 Cost of revenues Cost of equipment sold 18,251 8,020 14,289 Depreciation of rental equipment 49,603 25,794 25,211 Maintenance of rental equipment 53,447 25,102 30,218 Cost of parts and service 6,860 3,145 3,704 Total cost of revenues 128,161 62,061 73,422 Gross profit 84,007 45,500 61,236 Other operating expenses Selling, general and administrative expenses 58,246 25,391 36,475 Transaction-related operating costs - - 7,283 Impairment loss - intangibles 7,513 - - Other depreciation and amortization 28,091 15,554 2,949 Total other operating expenses 93,850 40,945 46,707 (Loss) income from operations (9,843 ) 4,555 14,529 Other expenses Interest expense (including related party interest of $4,172 for January 1, 2007 to May 31, 2007) 44,471 21,655 21,068 Transaction-related financing costs - - 57,745 Amortization of debt issue costs 1,487 2,033 900 Total other expenses 45,958 23,688 79,713 Loss before income taxes (55,801 ) (19,133 ) (65,184 ) Benefit from income taxes 21,653 7,651 23,131 Net loss $ (34,148 ) $ (11,482 ) $ (42,053 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Successor Successor Predecessor For the Nine Months Ended September 30, 2008 Period June 1, 2007 to September 30, 2007 Period January 1, 2007 to May 31, 2007 Cash Flows from Operating Activities Net loss $ (34,148 ) $ (11,482 ) $ (42,053 ) Adjustments to reconcile net lossto net cash provided by operating activities: Depreciation 56,697 29,038 28,160 Amortization of debt issue costs 1,487 2,033 900 Amortization of intangibles 20,997 12,310 - Gain on sale of equipment (5,046 ) (1,153 ) (6,284 ) Provision for bad debt 1,663 128 558 Stock compensation expense 1,413 378 4,923 Deferred income taxes (22,032 ) (7,651 ) (23,131 ) Impairment loss - intangibles 7,513 - - Transaction - related costs - - 65,028 Changes in operating assets and liabilities: Accounts receivable 5,308 (3,226 ) 4,749 Inventories and other assets (641 ) (1,608 ) 729 Accounts payable and accrued expenses 8,985 (2,417 ) 22,721 Net cash provided by operating activities 42,196 16,350 56,300 Cash Flows from Investing Activities Purchases of rental equipment (31,522 ) (21,458 ) (61,512 ) Proceeds from sale of equipment 23,297 9,173 20,573 Purchases of property and equipment (8,212 ) (318 ) (10,613 ) Acquisition of the Company by the sponsor - (371,907 ) - Net cash used in investing activities (16,437 ) (384,510 ) (51,552 ) Cash Flows from Financing Activities Repayments under predecessor credit facility - (158,750 ) (4,750 ) Net (repayments) borrowings under successor credit facility (25,000 ) 203,000 - Proceeds from second lien facility - 290,000 - Proceeds from 10% senior notes - 230,000 - Repayment of 11¼% second priority senior secured notes - (245,000 ) - Repayment of 13% senior subordinated notes - (80,000 ) - Proceeds from issuance of new Class A common stock - 191,000 - Capital contribution from parent - 75 - Payment of tender premiums - (42,600 ) - Debt issue costs - (19,640 ) - Net cash (used in) provided byfinancing activities (25,000 ) 368,085 (4,750 ) Net increase(decrease)in cash and cash equivalents 759 (75 ) (2 ) Cash and cash equivalents, beginning of period 366 156 158 Cash and cash equivalents, end of period $ 1,125 $ 81 $ 156 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION Neff Corp. and its wholly-owned subsidiaries (“Neff” or the “Company”) own and operate equipment rental locations throughout the southern and western regions of the United States. The Company also sells used equipment, parts and merchandise and provides ongoing repair and maintenance services. As a result of the acquisition of the Company discussed in Note 2, the Company is referred to as the “Predecessor” for periods prior to June 1, 2007 and as the “Successor” for periods since June 1, 2007.The Company presents its results for the nine months ended September 30, 2008 differently than its results for the same period in 2007, due to a change in accounting basis when purchase accounting was applied to the acquisition of the Company.In accordance with purchase accounting, historical carrying values of assets acquired and liabilities assumed are adjusted to fair value, which may yield results that are not comparable on a period to period basis. The condensed consolidated balance sheet as of December 31, 2007 has been derived from the Successor’s audited financial statements.The condensed consolidated interim financial statements as of September 30, 2008 and for the three and nine months ended September 30, 2008 (Successor), the three months ended September 30, 2007 (Successor), the period June 1, 2007 to September 30, 2007 (Successor) as well as the periodJanuary 1, 2007 to May 31, 2007 (Predecessor) are unaudited.However, in the Company’s opinion, these unaudited condensed consolidated financial statements reflect all adjustments which are necessary for a fair presentation of its financial position, results of operations and cash flows for the periods presented in accordance with accounting principles generally accepted in the United States of America (“U.S.
